Name: Decision No 5/72 of the Association Council on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: international trade;  executive power and public service;  Europe;  European construction;  cooperation policy
 Date Published: 1973-03-05

 Avis juridique important|21973D0305(02)Decision No 5/72 of the Association Council on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 059 , 05/03/1973 P. 0074 - 0082DECISION No 5/72 OF THE ASSOCIATION COUNCIL on methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara AgreementTHE ASSOCIATION COUNCIL, Having regard to the Agreement establishing an Association between the European Economic Community and Turkey; Having regard to the Additional Protocol referred to in Article 1 (1) of the Provisional Protocol annexed to that Agreement and in particular Article 4 thereof; Whereas in accordance with Article 1, the method of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol should be determined with regard being had to the methods adopted for trade between the Member States; Whereas in view of experience gained in the Community of methods of administrative cooperation, methods should be laid down which are similar to those applied by the Community up to the end of the transitional period referred to in Article 8 of the Treaty establishing the European Economic Community; HAS DECIDED AS FOLLOWS: TITLE I General Article 1 Goods satisfying the necessary conditions for implementation of the provisions of the Additional Protocol on the gradual abolition, between the Community and Turkey, of customs duties, quantitative restrictions and all measures having equivalent effect shall benefit from these provisions in the Member States or in Turkey, upon submission of documentary evidence issued at the exporter's request by the customs authorities of Turkey or of a Member State. Article 2 1. When the goods are transported direct from a Member State to Turkey or from Turkey to a Member State, the documentary evidence referred to in Article 1 shall be movement certificate A.TR.1. In other cases, the documentary evidence shall be movement certificate A.TR.3. 2. For the application of paragraph 1, the following shall be considered as transported direct from the Member State to Turkey or from Turkey to a Member State: (a) goods that are transported without passing through territory other than that of the Community or of Turkey; (b) goods transported through territory other than that of the Community or of Turkey or transhipped in such territory provided that they cross such territory or are transhipped under cover of a single transport document made out in the Community or in Turkey. Article 3 When movement certificate A.TR.1 or A.TR.3 relates to goods obtained in the Community under the conditions set out in Article 3 of the Additional Protocol, it shall bear a statement to that effect. TITLE II Special provisions on movement certificate A.TR.1 Article 4 1. Movement certificate A.TR.1 shall be endorsed by the customs authorities of the exporting State when goods to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or ensured. In exceptional circumstances movement certificate A.TR.1 may also be endorsed after exportation of the goods to which it relates, if it was not produced at the time of exportation because of errors or involuntary omission. In this case, the certificate shall bear a special reference to the conditions in which it was endorsed. 2. Movement certificate A.TR.1 may be endorsed only where it can serve as the documentary evidence required for the purpose of implementing the preferential treatment provided for in the Agreement. Article 5 Movement certificate A.TR.1 must be submitted, within three months of the date of endorsement by the customs authorities of the exporting State, to the customs authorities of the importing State where the goods are entered. TITLE III Special provisions on movement certificate A.TR.3 Article 6 Movement certificate A.TR.3 shall be issued by the customs authorities of the exporting State when the goods to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or assured. Under no circumstances may movement certificate A.TR.3 be issued after the goods have been exported. Movement certificate A.TR.3 shall be made out so as to allow identification of the goods to which it relates when they are imported. The customs authorities of the exporting State shall also take any measures they consider necessary to facilitate such identification and shall refer to these on the certificate itself. Article 7 Movement certificate A.TR.3 shall be submitted, within six months of the date of issue, to the customs authorities of the importing State. It shall only be valid for the quantities of goods entering the importing State during that period. TITLE IV Provisions common to movement certificate A.TR.1 and A.TR.3 Article 8 Movement certificates A.TR.1 and A.TR.3 shall be made out on the appropriate form, specimens of which are annexed to this Decision, in one of the languages in which the Agreement of Association is drawn up and in accordance with the provisions of the domestic law of the exporting State. When certificates are made out in Turkish, they shall also be made out in one of the official languages of the Community. They shall be typed or handwritten in block letters in ink. Each certificate shall mesure 210Ã 297 mm. The paper used must be white sized writing paper not containing mechanical pulp and weighing not less than 64 grammes per square metre. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. The front of each certificate shall have three diagonal stripes, each 3 mm wide, running from the bottom left to the top right corners. The diagonal stripes on movement certificate A.TR.1 shall be blue and those on movement certificate A.TR.3 red. The Member States and Turkey may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case, each certificate shall include a reference to such approval. Each certificate shall bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number by which it can be identified. Article 9 Movement certificates shall be submitted to customs authorities in the importing State in accordance with the procedures laid down by that State. These authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the goods meet the conditions required for the implementation of the Additional Protocol. TITLE V Miscellaneous provisions Article 10 The following shall benefit from the provisions of the Additional Protocol on the gradual abolition, between the Community and Turkey, of customs duties, quantitative restrictions and all measures having equivalent effect, without requiring the production of a movement certificate A.TR.1 or A.TR.3: (a) once they have been declared as meeting the conditions required for the application of these provisions and where there is no doubt as to the accuracy of such declaration, dutiable objects accompanying travellers or forming part of their luggage, provided they are not objects intended for commercial purposes and their total value does not exceed 200 units of account; (b) postal consignments (including postal packages) transported direct from the exporting State to the importing State provided there is no indication on the packing or on the accompanying documents that the goods contained therein do not comply with the conditions set out in Articles 2 or 3 of the Additional Protocol. This indication consists of a yellow label, as laid down in the Community transit system, affixed in all cases of this kind by the competent authorities of the exporting State. Article 11 In order to ensure the proper application of the provisions of this Decision, the Member States and Turkey shall assist each other, through their respective customs administrations, in checking the authenticity and accuracy of the certificates. Article 12 Turkey, the Member States and the Community shall each take the steps necessary to implement this Decision. Article 13 The specimens of movement certificates A.TR.1 and A.TR.3 shall form an integral part of this Decision. Done at Brussels, 29 December 1972. For the Association CouncilThe PresidentE. M. J. A. SASSEN TABLE POSITION